The protections afforded workers from gravity related injury and violations of the Industrial Code provided by the Labor Law extend to asbestos workers (see, Klapa v O & Y Liberty Plaza Co., 218 AD2d 635). We reject defendants’ argument that an owner or general contractor without asbestos license or certification has no control over the work site. On the contrary, access to the site before removal, and even during removal as an "authorized visitor”, is permitted (12 NYCRR 56-1.4 [r]; 56-9.3). We also de'cline to grant plaintiff summary judgment as to liability inasmuch as this issue was not presented to the motion court. Concur — Rosenberger, J. P., Ellerin, Rubin and Nardelli, JJ.